Exhibit 10.31

ENERGY FOCUS, INC.

SECURITIES PURCHASE AGREEMENT

February 27, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1: Definitions

     1   

Section 1.1. Definitions

     1   

ARTICLE 2: Purchase and Sale

     6   

Section 2.1. Issuance of Securities at the Closing

     6   

Section 2.2. Payment of Purchase Price

     6   

Section 2.3. Delivery of Securities

     6   

Section 2.4. Additional Closing Deliveries

     6   

ARTICLE 3: Representations and Warranties

     7   

Section 3.1. Representations and Warranties of the Company

     7   

Section 3.1(a) Subsidiaries

     7   

Section 3.1(b) Organization and Qualifications

     7   

Section 3.1(c) Authorization; Enforcement

     7   

Section 3.1(d) No Conflicts

     8   

Section 3.1(e) Filings, Consents and Approvals

     8   

Section 3.1(f) Issuance of Securities

     8   

Section 3.1(g) Capitalization

     8   

Section 3.1(h) SEC Reports; Financial Statements

     9   

Section 3.1(i) Material Changes

     9   

Section 3.1(j) Litigation and Investigations

     10   

Section 3.1(k) Labor Relations

     10   

Section 3.1(l) Compliance

     10   

Section 3.1(m) Regulatory Permits

     10   

Section 3.1(n) Title to Assets

     11   

Section 3.1(o) Patents and Trademarks

     11   

Section 3.1(p) Insurance

     11   

Section 3.1(q) Transactions with Affiliates and Employees

     11   

Section 3.1(r) Sarbanes-Oxley; Internal Accounting Controls

     12   

Section 3.1(s) Certain Fees

     12   

Section 3.1(t) Certain Registration Matters

     12   

Section 3.1(u) Investment Company

     12   

Section 3.1(v) No Additional Agreements

     12   

Section 3.1(w) Full Disclosure

     12   

Section 3.1(x) Environmental Matters

     13   

Section 3.1(y) Taxes

     13   

Section 3.1(z) ERISA

     13   

Section 3.1(aa) Foreign Assets Control Regulations and Anti-Money Laundering

     14   

Section 3.1(bb) Acknowledgment Regarding Investors’ Trading Activity

     14   

Section 3.1(cc) Regulation M Compliance

     15   

Section 3.1(dd) Form S-3 Eligibility

     15   

 

i



--------------------------------------------------------------------------------

Section 3.2. Representations and Warranties of Investor

     15   

Section 3.2(a) Authority

     15   

Section 3.2(b) Own Account

     15   

Section 3.2(c) Investor Status

     15   

Section 3.2(d) Access to Information

     15   

Section 3.2(e) General Solicitation

     16   

Section 3.2(f) Disclosure

     16   

Section 3.2(g) Regulation M Compliance

     16   

ARTICLE 4: Registration Rights

     16   

Section 4.1. Shelf Registration

     16   

Section 4.2. Registration Process

     19   

Section 4.3. Obligations and Acknowledgment of Investors

     22   

Section 4.4. Expenses of Registration

     22   

Section 4.5. Accountant’s Letter

     23   

Section 4.6. Indemnification and Contribution

     23   

Section 4.6(a) Indemnification by the Company

     23   

Section 4.6(b) Indemnification by Investors

     23   

Section 4.6(c) Notice of Claims, etc.

     24   

Section 4.6(d) Contribution

     25   

Section 4.6(e) Limitation on Investors’ Obligations

     25   

Section 4.6(f) Other Liabilities

     25   

Section 4.7. Rule 144

     26   

Section 4.8. Common Stock Issued Upon Stock Split, etc.

     26   

Section 4.9. Tolling of Deadlines

     26   

ARTICLE 5: Other Agreements of the Parties

     26   

Section 5.1. Certificates; Legends

     26   

Section 5.2. Integration

     27   

Section 5.3. Securities Laws Disclosure; Publicity

     28   

Section 5.4. Use of Proceeds

     28   

Section 5.5. Right of First Refusal

     28   

Section 5.5(a) Proposed Financing

     28   

Section 5.5(b) Pre- Notice of Proposed Financing

     28   

Section 5.5(c) Investment Terms

     29   

Section 5.5(d) Financings

     29   

Section 5.6. Equal Treatment of Investors

     29   

Section 5.7. Prospectus Delivery Requirements

     29   

Section 5.8. Reservation of Common Stock

     29   

Section 5.9. Subsequent Equity Sales

     30   

Section 5.10. Disclosure of Information

     30   

Section 5.11. Furnishing of Information

     30   

ARTICLE 6: Conditions Precedent to Closing

     30   

Section 6.1. Conditions Precedent to the Obligations of the Investor to Purchase
Securities

     30   

Section 6.1(a) Representations and Warranties

     30   

 

ii



--------------------------------------------------------------------------------

Section 6.1(b) Performance

     30   

Section 6.1(c) No Injunction

     30   

Section 6.1(d) No Adverse Changes

     31   

Section 6.1(e) Company Deliverables

     31   

Section 6.2. Conditions Precedent to the Obligations of the Company to Sell
Securities

     31   

Section 6.2(a) Representations and Warranties

     31   

Section 6.2(b) Performance

     31   

Section 6.2(c) No Injunction

     31   

Section 6.2(d) Purchase Price

     31   

ARTICLE 7: Miscellaneous

     31   

Section 7.1. Fees and Expenses

     31   

Section 7.2. Entire Agreement

     31   

Section 7.3. Notices

     32   

Section 7.4. Amendments; Waivers; No Additional Consideration

     32   

Section 7.5. Termination

     32   

Section 7.6. Construction

     33   

Section 7.7. Successors and Assigns

     33   

Section 7.8. No Third-Party Beneficiaries

     33   

Section 7.9. Governing Law

     33   

Section 7.10. Survival

     33   

Section 7.11. Execution

     34   

Section 7.12. Severability

     34   

Section 7.13. Replacement of Securities

     34   

Section 7.14. Remedies

     34   

Section 7.15. Independent Nature of Investors’ Obligations and Rights

     34   

Signature Pages

     follow page 35   

EXHIBIT A — Purchasers

EXHIBIT B — Form of Warrant

EXHIBIT C — Form of Legal Opinion

EXHIBIT D — Plan of Distribution

 

iii



--------------------------------------------------------------------------------

ENERGY FOCUS INC.

Securities Purchase Agreement

This Securities Purchase Agreement (this “Agreement”) is dated as of
February 27, 2012, by and among Energy Focus, Inc., a Delaware corporation (the
“Company”), and the parties listed on the signature page hereto (each an
“Investor” and together the “Investors”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and the
Commission’s Rule 506 promulgated thereunder, the Company desires to issue and
sell to the Investor, and the Investor desires to purchase from the Company,
certain securities of the Company, as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.1. Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under the Commission’s Rule 144.

“Board” means the Board of Directors of the Company.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the City of New
York are authorized or required by law or other governmental action to close.

“Claim” has the meaning set forth in Section 4.6(c).

“Closing” means the closing of the purchase and sale of Shares and a Warrant
pursuant to Article 2.

 

1



--------------------------------------------------------------------------------

“Closing Date” means the Business Day immediately following the date on which
all of the conditions set forth in Sections 6.1 and 6.2 hereof are satisfied, or
such other date as the parties may agree.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company Counsel” means Cowden & Humphrey Co. LPA.

“Company Deliverables” has the meaning set forth in Section 2.4.

“Company Stock Options” has the meaning set forth in Section 3.1(g).

“Contingent Obligations” has the meaning set forth in Section 3.1(r).

“Convertible Securities” has the meaning set forth in Section 3.1(g).

“Delaware Courts” has the meaning set forth in Section 7.9.

“Effective Date” means the date that any Registration Statement filed pursuant
to Article 4 is first declared effective by the Commission.

“Effectiveness Period” has the meaning set forth in Section 4.1(b).

“Environmental Law” has the meaning set forth in Section 3.1(aa).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business, whether or not incorporated, that
together with the Company would be deemed to be a single employer for purposes
of Section 4001 of ERISA or Sections 414(b), (c), (m), (n) or (o) of the
Internal Revenue Code of 1986, as amended.

“Evaluation Period” has the meaning set forth in Section 3.1(r).

“Event” has the meaning set forth in Section 4.1(d).

“Event Date” has the meaning set forth in Section 4.1(d).

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exempt Issuance” means the issuance by the Company (a) to employees, officers,
directors of, and consultants to, the Company of shares of Common Stock or
options for the purchase of shares of Common Stock pursuant to stock option or
long-term incentive plans approved by the Board, (b) of shares of Common Stock
upon the exercise of Warrants issued hereunder, (c) of shares of Common Stock
upon conversion of shares of Series A Preferred Stock, (d) of shares of Common
Stock upon exercise of Prior Warrants or conversion of Prior Convertible
Securities, (e) of securities issued pursuant to acquisitions, licensing
agreements, or other strategic transactions, (f) of securities issued in
connection with equipment leases, real property leases, loans, credit lines,
guaranties or similar transactions approved by the Board, (g) of securities
issued in connection with join ventures or similar strategic relationships
approved by the Board, (h) of securities in a merger, (i) of securities in a
public offering registered under the Securities Act, or (j) of shares of Common
Stock under its March 17, 2010 Purchase Agreement with Lincoln Park Capital Fund
LLC (“LPC”), as amended or restated, or under a similar arrangement with LPC on
similar terms; provided that in the case of securities issued pursuant clauses
(e), (f), (g) and (h), the purpose of such issuance may not be primarily to
obtain cash financing.

“Filing Date” means the date that is thirty (30) days after the Closing Date or,
if required by Commission regulation or rule, the date that is thirty (30) days
after the date that the Company files with the Commission its annual report on
Form 10-K for the fiscal year ended December 31, 2011.

“Financial Statements” has the meaning set forth in Section 3.1(h).

“Financing Notice” has the meaning set forth in Section 5.5(b).

“GAAP” means generally accepted accounting principles as in effect as of the
date hereof in the United States of America; if the Company in the future should
choose to, or be required to, follow International Financial Reporting Standards
(“IFRS”), the term GAAP shall refer to IFRS as in effect at that time in the
United States of America.

“Governmental Authority” has the meaning set forth in Section 3.1(e).

“Hazardous Substance” has the meaning set forth in Section 3.1(aa).

“Indebtedness” has the meaning set forth in Section 3.1(r).

“Indemnified Party” has the meaning set forth in Section 4.6(c).

“Indemnified Person” has the meaning set forth in Section 4.6(a).

“Indemnifying Party” has the meaning set forth in Section 4.6(c).

“Intellectual Property Rights” has the meaning set forth in Section 3.1(o).

 

3



--------------------------------------------------------------------------------

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material impairment of the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.

“OFAC” has the meaning set forth in Section 3.1(aa).

“Penalty Base” has the meaning set forth in Section 4.1(d).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Per Unit Purchase Price” has the meaning set forth in Section 2.1.

“Placement Agent” has the meaning set forth in Section 3.1(s).

“Post-Effective Amendment” means a post-effective amendment to the Registration
Statement.

“Post-Effective Amendment Filing Deadline” means the seventh Business Day after
the Registration Statement ceases to be effective pursuant to applicable
securities laws due to the passage of time or the occurrence of an event
requiring the Company to file a Post-Effective Amendment.

“Prior Convertible Securities” has the meaning set forth in Section 3.1(g).

“Prior Warrants” has the meaning set forth in Section 3.1(g).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” has the meaning set forth in Section 4.3.

“Proposed Financing” has the meaning set forth in Section 5.5(a).

“Purchase Price” has the meaning set forth in Section 2.2.

“Registrable Securities” means the Shares and the Warrant Shares; provided,
however, that the Investor shall not be required to exercise the Warrants in
order to have the Warrant Shares included in any Registration Statement.

 

4



--------------------------------------------------------------------------------

“Registration Period” means the period commencing on the date hereof and ending
on the date on which all of the Registrable Securities may be sold to the public
without registration and without volume or manner restrictions under the
Securities Act in reliance on Rule 144.

“Registration Statement” means a registration statement filed on the appropriate
Form with, and declared effective by, the Commission under the Securities Act
and covering the resale by the Investor of the Registrable Securities.

“Requested Information” has the meaning set forth in Section 4.3(a).

“Required Effectiveness Date” means the earlier of (i) the date that is 90 days
after the Closing Date without SEC review or 120 days in the event of an SEC
review process, or, in the case of the registration of Cut Back Shares (as
defined in Section 4.1(a)), 120 days after the Restriction Termination Date or
(ii) seven (7) Business Days after receipt by the Company from the Commission of
notice of “no review” of the Registration Statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Securities” means the Shares, the Warrants, and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issuable to the Investor at the
Closing.

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S X promulgated by the Commission under the Exchange Act.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is quoted on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not then listed on a
Trading Market or quoted on the OTC Bulletin Board, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the Pink OTC
Market Inc. or any similar organization or agency succeeding to its functions of
reporting prices; provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange or the NASDAQ
Stock Market, Inc. on which the Common Stock is listed or traded on the date in
question.

“Transaction Documents” means this Agreement, the Warrant and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Unit” means a unit consisting of one Share and one-half (1/2) Warrant to
purchase one share of Common Stock, issued in combination.

 

5



--------------------------------------------------------------------------------

“Warrant” means any of the Common Stock Purchase Warrants, in the form of
Exhibit B, which are issuable to the Investor at the Closings.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE 2

PURCHASE AND SALE

Section 2.1. Issuance of Securities at the Closing. Upon the terms and subject
to the conditions set forth in this Agreement, and in accordance with applicable
law, the Company agrees to sell to the Investors, and the Investors agree,
severally and not jointly, to purchase from the Company, for a per Unit purchase
price of $0.25 (the “Per Unit Purchase Price”), on the Closing Date, the number
of Units opposite each Investor’s name on Exhibit A attached hereto, each Unit
to consist of (i) one (1) Share and (ii) one-half (1/2) Warrant to purchase one
(1) share of Common Stock.

Section 2.2. Payment of Purchase Price. As consideration for the issuance of the
Securities being purchased at the Closing, each Investor shall on the Closing
Date pay to the Company, by wire transfer of immediately available funds, an
amount equal to (i) the Per Unit Purchase Price multiplied by (ii) the number of
Units opposite each Investor’s name on Exhibit A attached hereto. The aggregate
purchase price payable by all of the Investors hereunder is hereinafter referred
to as the “Purchase Price.”

Section 2.3. Delivery of Securities. At the Closing, the Company shall, against
payment by each Investor of its pro rata share of the Purchase Price, (i) issue
to each Investor the Warrants included in the Units being purchased at the
Closing and (ii) execute and deliver to the transfer agent for the Common Stock
irrevocable instructions to issue to each Investor the number of Shares included
in the Units being purchased at the Closing.

Section 2.4. Additional Closing Deliveries. At the Closing, the Company shall
deliver or cause to be delivered to each Investor the following (the “Company
Deliverables”):

(i) The legal opinion of Company Counsel, in substantially the form of Exhibit C
hereto, addressed to each Investor;

(ii) The Certificate of Incorporation of the Company, together with all
amendments thereto, certified by the Secretary of State of the State of Delaware
as of a recent date;

(iii) Copies of each of the following documents, in each case certified by the
Secretary of the Company to be in full force and effect on the Closing Date:

(A) resolutions of the board of directors of the Company approving the
execution, delivery and performance of the Transaction Documents and the
transactions contemplated thereby;

(B) the Bylaws of the Company; and

 

6



--------------------------------------------------------------------------------

(C) irrevocable instructions to the Company’s transfer agent as to the
reservation and issuance of the Warrant Shares; and

(iv) A good standing certificate of the Company issued by the Secretary of State
of the State of Delaware dated as of a recent date.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1. Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to each Investor:

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as specified in the SEC Reports. Except as disclosed in the SEC Reports, the
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary free and clear of any and all Liens other than Liens disclosed in the
SEC Reports, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.

(b) Organization and Qualification. Each of the Company and each Subsidiary is
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and each Subsidiary is
duly qualified to conduct its respective business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect, and no proceedings have been
instituted in any such jurisdiction revoking, limiting or curtailing, or seeking
to revoke, such power and authority or qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further corporate action is required by the Company in connection therewith.
Each Transaction Document has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

 

7



--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) conflict with, or constitute a breach or default (or an event that with
notice or lapse of time or both would become a breach or default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, or result in the imposition
of any Lien upon any of the material properties or assets of the Company or of
any Subsidiary pursuant to, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority (a “Governmental Authority”) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents and the consummation of the transactions contemplated
thereby, other than (i) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act (ii) filings
required under applicable state securities laws, and (iii) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of Article 4 of this Agreement,.

(f) Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens, other than
Liens created by the Investors and those imposed by applicable securities laws.
The Company has reserved and set aside from its duly authorized capital stock a
sufficient number of shares of Common Stock to satisfy in full the Company’s
obligations to issue the Warrant Shares upon exercise of the Warrants. The
Warrant Shares are duly authorized and, when issued and paid for upon exercise
of the Warrants in accordance with their terms, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens, other than Liens
created by the Investors and those imposed by applicable securities laws.

(g) Capitalization. The authorized capital stock of the Company consists of
60,000,000 shares of Common Stock, par value $0.0001 per share, and 2,000 shares
of Preferred Stock, par value $0.0001 per share. As of the close of business on
January 31, 2012, (i) no shares of Preferred Stock were issued and outstanding,
(ii) 24,913,135 shares of Common Stock were issued and outstanding, all of which
are validly issued, fully-paid and non-assessable, (iii) 7,815,288 shares of
Common Stock were reserved for issuance upon exercise of outstanding options
granted to employees, directors, and consultants of the Company (the “Company
Stock

 

8



--------------------------------------------------------------------------------

Options”), for issuance upon exercise of outstanding warrants to purchase Common
Stock (the “Prior Warrants”), for issuance upon conversion of other convertible
notes, debentures or securities (“Prior Convertible Securities”), and for sale
under our March 17, 2010 Purchase Agreement with Lincoln Park Capital Fund, LLC,
and (iv) 27,271,577 shares of Common Stock were unreserved and unissued. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except pursuant to (i) the Company Stock Options,
(ii) the Prior Warrants, or (iii) the Prior Convertible Securities, or as a
result of the purchase and sale of the Securities as contemplated by this
Agreement, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. The issue and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person other than the Investors and will not result in a right
of any holder of Company securities to adjust the exercise or conversion price
under such securities. No further approval or authorization of any stockholder,
the Board of Directors of the Company or any other Person is required for the
issuance and sale of the Securities. There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.

(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (the foregoing materials, including reports on the SEC
Form 8-K, being collectively referred to herein as the “SEC Reports”). As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company (the
“Financial Statements”) included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such Financial Statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments.

(i) Material Changes. Except as set forth in the Financial Statements or SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities or obligations (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past

 

9



--------------------------------------------------------------------------------

practice incurred since the date of the most recent Financial Statements and
(B) liabilities incurred in the ordinary course of business not required to be
reflected in the Financial Statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its auditors, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans or the Company Stock Options. The Company
does not have pending before the Commission any request for confidential
treatment of information. The Company maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
GAAP.

(j) Litigation and Investigations. There is no Action which (i) challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as specifically disclosed in the SEC Reports, could,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof (in his capacity
as such), is the subject of any pending Action involving a claim of violation of
or liability under federal or state securities laws or a claim of breach of
fiduciary duty, except as specifically disclosed in the SEC Reports. To the
knowledge of the Company, there is not pending any investigation by the
Commission involving the Company or any current or former director or officer of
the Company (in his or her capacity as such). The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act. There are no outstanding comments by the staff of the Commission
on any filing by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.

(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the

 

10



--------------------------------------------------------------------------------

aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such permits.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to their
respective businesses and good and marketable title in all personal property
owned by them that is material to their respective businesses, in each case free
and clear of all Liens, except for Liens that do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Company and the Subsidiaries, and except for
Liens set forth in the Financial Statements or SEC Reports. All real property
and facilities held under lease by the Company and the Subsidiaries are held by
them under leases of which the Company and the Subsidiaries are in material
compliance, except as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have valid
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). No claims or Actions have been made or filed by any Person against the
Company to the effect that Intellectual Property Rights used by the Company or
any Subsidiary violate or infringe upon the rights of such claimant. To the
knowledge of the Company, after commercially reasonable investigation, all of
the Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights or by
the Company of the Intellectual Property Rights of any other Person.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which the Company and the Subsidiaries are engaged. The Company has no reason to
believe that it will not be able to renew its and the Subsidiaries’ existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with the market for the Company’s and such Subsidiaries’
respective lines of business.

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

 

11



--------------------------------------------------------------------------------

(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 (including the
rules and regulations of the Commission adopted thereunder) which are applicable
to it as of the Closing Date. The Company’s certifying officers have evaluated
the effectiveness of the Company’s disclosure controls and procedures as of the
filing date of the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company’s internal controls (as such
term is defined in Item 307(b) of Regulation S-K under the Exchange Act), or to
the Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.

(s) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. The Investors shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by the Investors pursuant to written agreements
executed by the Investors which fees or commissions shall be the sole
responsibility of the Investors) made by or on behalf of any Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

(t) Certain Registration Matters. Assuming the accuracy of each Investor’s
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Investors under the Transaction Documents.

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(v) No Additional Agreements. The Company does not have any agreement or
understanding with the Investors with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

(w) Full Disclosure. The SEC Reports and the Company’s representations and
warranties set forth in this Agreement, taken together, are true and correct in
all material respects and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Investors will rely on the foregoing
representation in effecting transactions in securities of the Company. The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

 

12



--------------------------------------------------------------------------------

(x) Environmental Matters. To the Company’s knowledge: (i) the Company and its
Subsidiaries have complied with all applicable Environmental Laws, except for
such noncompliance as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect; (ii) after
commercially reasonable investigation, the properties currently owned or
operated by Company (including soils, groundwater, surface water, buildings or
other structures) are not contaminated with any Hazardous Substances;
(iii) after commercially reasonable investigation, the properties formerly owned
or operated by Company or its Subsidiaries were not contaminated with Hazardous
Substances during the period of ownership or operation by Company and its
Subsidiaries; (iv) Company and its Subsidiaries are not subject to any material
liability for any Hazardous Substance disposal or contamination on any third
party property; (v) Company and its Subsidiaries have not received any written
notice, demand, letter, claim or request for information alleging that Company
and its Subsidiaries may be in violation of or liable under any Environmental
Law; and (vi) Company and its Subsidiaries are not subject to any orders,
decrees, injunctions or other arrangements with any Governmental Authority or
subject to any indemnity or other agreement with any third party relating to
liability under any Environmental Law or relating to Hazardous Substances which
could, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

As used in this Agreement, the term “Environmental Law” means any federal,
state, local or foreign law, regulation, order, decree, permit, authorization,
opinion, common law or agency requirement relating to: (A) the protection,
investigation or restoration of the environment, health and safety, or natural
resources; (B) the handling, use, presence, disposal, release or threatened
release of any Hazardous Substance or (C) noise, odor, wetlands, pollution,
contamination or any injury or threat of injury to persons or property.

As used in this Agreement, the term “Hazardous Substance” means any substance
that is: (i) listed, classified or regulated pursuant to any Environmental Law;
(ii) any petroleum product or by-product, asbestos-containing material,
polychlorinated biphenyls, radioactive materials or radon; or (iii) any other
substance which is the subject of regulatory action by any Governmental
Authority pursuant to any Environmental Law.

(y) Taxes. The Company and its Subsidiaries have filed all necessary federal,
state and foreign income and franchise tax returns when due (or obtained
appropriate extensions for filing) and have paid or accrued all taxes shown as
due thereon, and the Company has no knowledge of a tax deficiency which has been
or might be asserted or threatened against it or any Subsidiary which would have
a Material Adverse Effect.

(z) ERISA. Neither the Company nor any ERISA Affiliate maintains, contributes to
or has any liability or contingent liability with respect to any employee
benefit plan subject to ERISA.

 

13



--------------------------------------------------------------------------------

(aa) Foreign Assets Control Regulations and Anti-Money Laundering.

(i) OFAC. Neither the issuance of the Shares and Warrants to the Investors, nor
the use of the respective proceeds thereof, shall cause the Investors to violate
the U.S. Bank Secrecy Act, as amended, and any applicable regulations thereunder
or any of the sanctions programs administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) of the United States
Department of Treasury, any regulations promulgated thereunder by OFAC or under
any affiliated or successor governmental or quasi-governmental office, bureau or
agency and any enabling legislation or executive order relating thereto. Without
limiting the foregoing, neither the Company nor any Subsidiary (i) is a person
whose property or interests in property are blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 200l Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other OFAC
regulation or executive order.

(ii) Patriot Act. The Company and each of its Subsidiaries are in compliance, in
all material respects, with the USA PATRIOT Act. No part of the proceeds of the
sale of the Shares and the Warrants hereunder will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

(bb) Acknowledgment Regarding Investors’ Trading Activity. Except as expressly
set forth herein, it is understood and acknowledged by the Company that, except
to the extent required by applicable law: (i) none of the Investors have been
asked by the Company to agree, nor has any Investor agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) that past or future open market or other
transactions by any Investor, specifically including, without limitation, short
sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) that any Investor, and
counter-parties in “derivative” transactions to which any such Investor is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock and (iv) that each Investor shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that,
to the extent permitted by applicable law (y) one or more Investors may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined,
and (z) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents, except to the extent that any such activities violate the
provisions of applicable law.

 

14



--------------------------------------------------------------------------------

(cc) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

(dd) Form S-3 Eligibility. The Company is eligible to register the resale of the
Shares and the Warrant Shares for resale by the Investors on Form S-3
promulgated under the Securities Act; provided, however, that no violation of
this Section 3.1(dd) shall be deemed to have occurred in the event that the SEC
imposes any restriction on the registration of the Shares and/or the Warrant
Shares pursuant to Rule 415 as contemplated in Section 4.1(a) below.

Section 3.2. Representations and Warranties of the Investor. Each Investor
hereby represents and warrants to the Company as follows:

(a) Authority. This Agreement has been duly executed by the Investor, and when
delivered by the Investor in accordance with terms hereof, will constitute the
valid and legally binding obligation of the Investor, enforceable against him in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(b) Own Account. The Investor is acquiring the Securities as principal for its
own account and not with a view to or for distributing or reselling such
Securities or any part thereof, without prejudice, however, to the Investor’s
right at all times to sell or otherwise dispose of all or any part of such
Securities in compliance with applicable federal and state securities laws. The
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.

(c) Investor Status. The Investor is an “accredited investor” as defined in Rule
501(a) under the Securities Act and a “qualified institutional buyer” as defined
in Rule 144A under the Securities Act. The Investor is not a registered
broker-dealer under Section 15 of the Exchange Act or associated or affiliated
with such a broker-dealer. Any Investor which is an entity has not been formed
specifically for the purpose of investing in the Securities and has its
principal place of business at the address listed for it on the signature pages
hereto.

(d) Access to Information. The Investor acknowledges that it has reviewed the
SEC Reports and has been afforded (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable him to evaluate his investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.

 

15



--------------------------------------------------------------------------------

(e) General Solicitation. The Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(f) Disclosure. The Investor acknowledges and agrees that the Company neither
makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.1.

(g) Regulation M Compliance. The Investor has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

ARTICLE 4

REGISTRATION RIGHTS

Section 4.1. Shelf Registration.

(a) As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the Commission a “shelf” Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. If for any reason
(including, without limitation, the Commission’s interpretation of Rule 415) the
Commission does not permit all of the Registrable Securities to be included in
such Registration Statement, then the Company shall prepare and file with the
Commission one or more separate Registration Statements with respect to any such
Registrable Securities not included with the initial Registration Statements, as
soon as allowed under SEC Regulations and is commercially practicable. The
Registration Statement shall be on a Form S-3; in the event Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form in accordance herewith and (ii) attempt
to register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statements then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter”, the Company shall use its commercially reasonable best
efforts to persuade the SEC that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter”. The Investors shall have the right to participate or

 

16



--------------------------------------------------------------------------------

have their counsel participate in any meetings or discussions with the SEC
regarding the SEC’s position and to comment or have their counsel comment on any
written submission made to the SEC with respect thereto, and to have such
comments relayed to the SEC with the consent of the Company, not to be
unreasonably withheld. No such written submission shall be made to the SEC to
which the Investors’ counsel reasonably objects. In the event that, despite the
Company’s commercially reasonable efforts and compliance with the terms of this
Section 2(e), the SEC refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) with the consent of the
Investor’s counsel, not to be unreasonably withheld, agree to such restrictions
and limitations on the registration and resale of the Registrable Securities as
the SEC may require to assure the Company’s compliance with the requirements of
Rule 415; provided, however, that the Company shall not agree to name any
Investor as an “underwriter” in such Registration Statement without the prior
written consent of such Investor (collectively, the “SEC Restrictions”). The Cut
Back Shares shall be allocated among the Investors on a pro rata basis unless
the SEC otherwise requires. No liquidated damages shall accrue on or as to any
Cut Back Shares until such time as the Company is able, using commercially
reasonable efforts, to effect the filing of an additional Registration Statement
with respect to the Cut Back Shares in accordance with any SEC Restrictions
(such date, the “Restriction Termination Date”). From and after the Restriction
Termination Date, all of the provisions of this Article 4 (including the
liquidated damages provisions) shall again be applicable to the Cut Back Shares;
provided, however, that for such purposes, references to the Filing Date shall
be deemed to be the Restriction Termination Date.

(b) The Company shall use its best efforts to cause each Registration Statement
filed hereunder to be declared effective by the Commission as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its best efforts to keep the Registration
Statement continuously effective under the Securities Act until the earlier of
(i) the fifth anniversary of the Effective Date, (ii) the date when all
Registrable Securities covered by such Registration Statement have been sold
publicly, or (iii) the date on which the Registrable Securities are eligible for
sale without volume limitation within a three-month period pursuant to Rule 144
or any successor thereto (the “Effectiveness Period”). The Company shall notify
the Investor in writing promptly (and in any event within one Business Day)
after receiving notification from the Commission that the Registration Statement
has been declared effective.

(c) As promptly as possible, and in any event no later than the Post-Effective
Amendment Filing Deadline, the Company shall prepare and file with the
Commission a Post-Effective Amendment. The Company shall use its best efforts to
cause the Post-Effective Amendment to be declared effective by the Commission as
promptly as possible after the filing thereof. The Company shall notify the
investor in writing promptly (and in any event within one Business Day) after
receiving notification from the Commission that the Post-Effective Amendment has
been declared effective.

(d) If: (i) any Registration Statement is not filed on or prior to the Filing
Date (or the Restriction Termination Date, as applicable) or a Post-Effective
Amendment is not filed on or prior to the Post-Effective Amendment Filing
Deadline, or (ii) the Company fails to file with the Commission a request for
acceleration of effectiveness in accordance with Rule 461

 

17



--------------------------------------------------------------------------------

promulgated under the Securities Act, within seven (7) Business Days after the
date that the Company is notified (orally or in writing, whichever is earlier)
by the Commission that a Registration Statement will not be “reviewed,” or will
not be subject to further review, or (iii) the Company fails to respond to any
comments made by the Commission within fifteen (15) Business Days after the
receipt of such comments, or (iv) a Registration Statement filed hereunder is
not declared effective by the Commission by the Required Effectiveness Date, or
a Post-Effective Amendment is not declared effective on or prior to the
fifteenth Business Day following the Post-Effective Amendment Filing Deadline,
or (v) after a Registration Statement is filed with and declared effective by
the Commission, such Registration Statement ceases to be effective as to all
Registrable Securities to which it is required to relate at any time prior to
the expiration of the Effectiveness Period for a period of more than thirty
(30) days without being succeeded by an amendment to such Registration Statement
or by a subsequent Registration Statement filed with and declared effective by
the Commission, but excluding the Tolling Period (as defined below), or (vi) an
amendment to a Registration Statement is not filed by the Company with the
Commission within fifteen (15) Business Days after the Commission’s having
notified the Company that such amendment is required in order for such
Registration Statement to be declared effective, but excluding the Tolling
Period, or (vii) after a Registration Statement is filed with and declared
effective by the Commission, the Company advises the Investors that the
Prospectus no longer may be used because it does not comply with applicable
laws, rules and regulations, but the Prospectus can be supplemented to so comply
without amending the Registration Statements, and the Company fails to provide a
supplement so complying within fifteen (15) Business Days thereafter, but
excluding the Tolling Period (any such failure or breach being referred to as an
“Event” and the date on which such Event occurs being referred to as “Event
Date”), then: (x) on each such Event Date the Company shall pay to the Investor
an amount in cash, as liquidated damages and not as a penalty, equal to
one-tenth of one percent (0.1%) of the aggregate Purchase Price paid by the
Investor pursuant to this Agreement for the Registrable Securities covered by
such Registration Statement (the “Penalty Base”); and (y) on the same day of
each successive month following such Event Date (so long as the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to the Investor an amount in cash, as liquidated damages and
not as a penalty, equal to one-tenth of one percent (0.1%) of the Penalty Base.
Notwithstanding the foregoing, in no event shall the Company be obligated to pay
any liquidated damages pursuant to this Section 4.1(d) of more than one percent
(1.0%) of the aggregate Purchase Price. Such payments shall be the Investor’s
sole and exclusive remedy for such Events. If the Company fails to pay any
liquidated damages pursuant to this Section in full within seven (7) Business
Days after the date payable, the Company will pay interest thereon at a rate of
eight percent (8.0%) per annum (or such lesser maximum amount that is permitted
to be paid by applicable law) to the Investor, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. For the avoidance of doubt, any Event shall be deemed to have
been cured and no further liquidated damages shall accrue with respect thereto
upon the end of the Effectiveness Period; provided, however, that the Company
shall not be relieved of any liability it may have hereunder (including the
payment of liquidated damages) accruing prior to the end of the Effectiveness
Period.

(e) Notwithstanding the foregoing, the periods set forth in Section 4.1(d)(v),
(vi) and (vii) may be tolled for not more than twenty (20) consecutive days or
for a total of not more than forty-five (45) days in any twelve (12) month
period, if the Company determines in

 

18



--------------------------------------------------------------------------------

good faith that such tolling period is necessary to delay the disclosure of
material non-public information concerning the Company, the disclosure of which
at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (the “Tolling Period”); provided, that the Company
shall promptly (a) notify each Investor in writing of the commencement of and
the reasons for the Tolling Period, but shall not (without the prior written
consent of an Investor) disclose to such Investor any material non-public
information giving rise to such Tolling Period, (b) advise the Investors in
writing to cease all sales under the Registration Statement until the end of
such Tolling Period, and (c) use commercially reasonable efforts to terminate
such Tolling Period as promptly as practicable.

(f) The Company shall not, prior to the Effective Date of the Registration
Statement, prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities.

(g) If the Company issues to the Investor any Common Stock pursuant to the
Transaction Documents that is not included in the initial Registration
Statement, then the Company shall file an additional Registration Statement
covering such number of shares of Common Stock on or prior to the Filing Date
and shall use it best efforts, but in no event later than the Required
Effectiveness Date, to cause such additional Registration Statement to be
declared effective by the Commission.

(h) The Registration Statement shall not include any securities other than the
Registrable Securities without the prior written consent of the Investors then
owning a majority of the Registrable Securities then owned by all of the
Investors.

Section 4.2. Registration Process. In connection with the registration of the
Registrable Securities pursuant to Section 4.1, the Company shall:

(a) Prepare and file with the Commission the Registration Statement and such
amendments (including post effective amendments) to the Registration Statement
and supplements to the prospectus included therein (a “Prospectus”) as the
Company may deem necessary or appropriate and take all lawful action such that
the Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the Registration Period include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.;

(b) Comply with the provisions of the Securities Act with respect to the
Registrable Securities covered by the Registration Statement until the end of
the Effectiveness Period;

 

19



--------------------------------------------------------------------------------

(c) Prior to the filing with the Commission of the Registration Statement
(including any amendments thereto) and the distribution or delivery of any
Prospectus (including any supplements thereto), provide draft copies thereof to
the Investor and reflect in such documents all such comments as the Investor
(and its counsel) reasonably may propose and furnish to the Investor and its
legal counsel identified to the Company (i) promptly after the same is prepared
and publicly distributed, filed with the Commission, or received by the Company,
one copy of the Registration Statement, each Prospectus, and each amendment or
supplement thereto, and (ii) such number of copies of the Prospectus and all
amendments and supplements thereto and such other documents, as the Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities;

(d) (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Investors reasonably request, (ii) prepare and file in such
jurisdictions such amendments (including post effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all such other lawful actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify, (B) subject
itself to general taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;

(e) As promptly as practicable after becoming aware of such event, notify the
Investor of the occurrence of any event, as a result of which the Prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and promptly prepare
an amendment to the Registration Statement and supplement to the Prospectus to
correct such untrue statement or omission, and deliver a number of copies of
such supplement and amendment to each Investor as such Investor may reasonably
request;

(f) As promptly as practicable after becoming aware of such event, notify the
Investor (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the Commission of any stop order or other
suspension of the effectiveness of the Registration Statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension;

(g) Take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Investor of his Registrable Securities in
accordance with the intended methods therefor provided in the Prospectus which
are customary under the circumstances;

(h) Make generally available to its security holders as soon as practicable, but
in any event not later than 18 months after the Effective Date of the
Registration Statement, an earnings statement of the Company and its
subsidiaries complying with Section 11(a) of the Securities Act and the rules
and regulations of the Commission thereunder;

 

20



--------------------------------------------------------------------------------

(i) In the event of an underwritten offering, promptly include or incorporate in
a Prospectus supplement or post effective amendment to the Registration
Statement such information as the underwriters reasonably agree should be
included therein and to which the Company does not reasonably object and make
all required filings of such Prospectus supplement or post effective amendment
as soon as practicable after it is notified of the matters to be included or
incorporated in such Prospectus supplement or post effective amendment;

(j) Make reasonably available for inspection by the Investor, any underwriter
participating in any disposition pursuant to the Registration Statement, and any
attorney, accountant or other agent retained by such Investors or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by the Investor or any such underwriter, attorney, accountant or agent
in connection with the Registration Statement, in each case, as is customary for
similar due diligence examinations; provided, however, that all records,
information and documents that are designated in writing by the Company, in good
faith, as confidential, proprietary or containing any nonpublic information
shall be kept confidential by such Investors and any such underwriter, attorney,
accountant or agent (pursuant to an appropriate confidentiality agreement in the
case of any such holder or agent), unless such disclosure is made pursuant to
judicial process in a court proceeding (after first giving the Company an
opportunity promptly to seek a protective order or otherwise limit the scope of
the information sought to be disclosed) or is required by law, or such records,
information or documents become available to the public generally or through a
third party not in violation of an accompanying obligation of confidentiality;
and provided, further, that, if the foregoing inspection and information
gathering would otherwise disrupt the Company’s conduct of its business, such
inspection and information gathering shall, to the maximum extent possible, be
coordinated on behalf of the Investors and the other parties entitled thereto by
one firm of counsel designated by and on behalf of the majority in interest of
Investors and other parties;

(k) In connection with any offering, make such representations and warranties to
the Investor and to the underwriters if an underwritten offering, in form,
substance and scope as are customarily made by a company to underwriters in
secondary underwritten offerings;

(l) In connection with any underwritten offering, deliver such documents and
certificates as may be reasonably required by the underwriters;

(m) Cooperate with the Investor to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to the Registration Statement, which certificates shall, if required under the
terms of this Agreement, be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any Investor may request and maintain a transfer agent for the Common Stock;

(n) Use its commercially reasonable efforts to cause all Registrable Securities
covered by the Registration Statement to be listed or qualified for trading on
the principal Trading Market, if any, on which the Common Stock is traded or
listed on the Effective Date of the Registration Statement; and

 

21



--------------------------------------------------------------------------------

(o) Unless and to the extent that such Plan of Distribution requires
modification due to inaccuracy, due to changes in the plan of distribution of
Investor, or due to a change in SEC regulations, to use the Plan of Distribution
attached hereto as Exhibit D in each Prospectus and Registration Statement.

Section 4.3. Obligations and Acknowledgements of the Investors. In connection
with the registration of the Registrable Securities, each Investor shall have
the following obligations and hereby make the following acknowledgements:

(a) It shall be a condition precedent to the obligations of the Company to
include the Registrable Securities in the Registration Statement that the
Investor (i) shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
registration of such Registrable Securities and (ii) shall execute such
documents in connection with such registration as the Company may reasonably
request. At least five (5) Business Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify the Investor of the
information the Company requires from the Investor (the “Requested Information”)
if the Investor elects to have any of its Registrable Securities included in the
Registration Statement. If at least two (2) Business Days prior to the
anticipated filing date the Company has not received the Requested Information
from the Investor, then the Company may file the Registration Statement without
including any Registrable Securities of the Investor and the Company shall have
no further obligations under this Article 4 to the Investor after such
Registration Statement has been declared effective. If the Investor notifies the
Company and provides the Company the information required hereby prior to the
time the Registration Statement is declared effective, the Company will file an
amendment to the Registration Statement that includes the Registrable Securities
of the Investor; provided, however, that the Company shall not be required to
file such amendment to the Registration Statement at any time less than five
(5) Business Days prior to the Effectiveness Date;

(b) The Investor agrees to cooperate with the Company in connection with the
preparation and filing of a Registration Statement hereunder, unless the
Investor has notified the Company in writing of its election to exclude all of
its Registrable Securities from such Registration Statement; and

(c) The Investor agrees that, upon receipt of any notice from the Company of the
occurrence of any event of the kind described in Section 4.2(e) or 4.2(f), the
Investor shall immediately discontinue its disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until the Investor’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 4.2(e) and, if so directed by the Company,
the Investor shall deliver to the Company (at the expense of the Company) or
destroy (and deliver to the Company a certificate of destruction) all copies in
the Investor’s possession (other than one copy of any documents not filed with
the SEC for evidentiary purposes), of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice.

Section 4.4. Expenses of Registration. All expenses (other than underwriting
discounts and commissions and the fees an expenses of the Investor’s counsel)
incurred in connection with registrations, filings or qualifications pursuant to
this Article 4, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.

 

22



--------------------------------------------------------------------------------

Section 4.5. Accountant’s Letter. If the Investor proposes to engage in an
underwritten offering, the Company shall deliver to the Investor, at the
Company’s expense, a letter dated as of the effective date of each Registration
Statement or Post-Effective Amendment thereto, from the independent public
accountants retained by the Company, addressed to the underwriters and to the
Investors, in form and substance as is customarily given in an underwritten
public offering, provided that such seller has made such representations and
furnished such undertakings as the independent public accountants may reasonably
require.

Section 4.6. Indemnification and Contribution

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless the Investor and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
Person being sometimes hereinafter referred to as an “Indemnified Person”) from
and against any losses, claims, damages or liabilities, joint or several, to
which such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 4.2(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.

(b) Indemnification by Investors. Each Investor agrees, as a consequence of the
inclusion of any of its Registrable Securities in a Registration Statement, to
(i) indemnify and hold harmless the Company, its directors (including any person
who, with his or her consent, is named in the Registration Statement as a
director nominee of the Company), its officers who sign any Registration
Statement and each Person, if any, who controls the Company within the

 

23



--------------------------------------------------------------------------------

meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages or liabilities to which the Company or
such other persons may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (A) an untrue statement or alleged
untrue statement of a material fact contained in such Registration Statement or
Prospectus or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in light of the circumstances under which they were
made, in the case of the Prospectus), not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Investor
expressly for use therein or (B) the use by an Investor of an outdated
Prospectus from and after receipt by the Investor of a notice pursuant to
Section 4.2(e), and (ii) reimburse the Company for any legal or other expenses
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred; provided, however, that the
Investor shall not be liable under this Section 4.6(b) for any amount in excess
of the net proceeds paid to the Investor in respect of Registrable Securities
sold by it.

(c) Notice of Claims, etc. Promptly after receipt by a Person seeking
indemnification pursuant to this Section 4.6 (an “Indemnified Party”) of written
notice of any investigation, claim, proceeding or other action in respect of
which indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the Person against whom indemnification pursuant to this
Section 4.6 is being sought (the “Indemnifying Party”) of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is materially prejudiced and
forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out of pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (i) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party (other
than that the Indemnified Party is entitled to be indemnified by the
Indemnifying Party), or (iii) the Indemnifying Party shall have failed to employ
legal counsel reasonably satisfactory to the Indemnified Party within a
reasonable period of time after notice of the commencement of such Claim. If the
Indemnified Party employs separate legal counsel in circumstances other than as
described in the preceding sentence, the fees, costs and expenses of such legal
counsel shall be borne exclusively by the Indemnified Party. Except as provided
above, the Indemnifying Party shall not, in connection with any Claim in the
same jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate

 

24



--------------------------------------------------------------------------------

local counsel). The Indemnified Party shall not, without the prior written
consent of the Indemnifying Party (which consent shall not unreasonably be
withheld), settle or compromise any Claim or consent to the entry of any
judgment that does not include an unconditional release of the Indemnifying
Party from all liabilities with respect to such Claim or judgment or contain any
admission of wrongdoing.

(d) Contribution. If the indemnification provided for in this Section 4.6 is
unavailable to or insufficient to hold harmless an Indemnified Party in respect
of any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the statements or omissions or alleged
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 4.6(d) were determined by
pro rata allocation (even if the Investors or any underwriters were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 4.6(d).
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

(e) Limitation on Investors’ Obligations. Notwithstanding any other provision of
this Section 4.6, in no event shall any Investor have any liability under this
Section 4.6 for any amounts in excess of the dollar amount of the proceeds
actually received by the Investor from the sale of Registrable Securities (after
deducting any fees, discounts and commissions applicable thereto) pursuant to
any Registration Statement under which such Registrable Securities are
registered under the Securities Act.

(f) Other Liabilities. The obligations of the parties under this Section 4.6
shall be in addition to any liability which such party may otherwise have to any
Indemnified Person and the obligations of any Indemnified Person under this
Section 4.6 shall be in addition to any liability which such Indemnified Person
may otherwise have to any other party. The remedies provided in this Section 4.6
are not exclusive and shall not limit any rights or remedies which may otherwise
be available to an indemnified party at law or in equity.

 

25



--------------------------------------------------------------------------------

Section 4.7. Rule 144. With a view to making available to the Investor the
benefits of Rule 144 or any successor thereto, until the shares are eligible for
sale without volume limitations, the Company agrees to use its best efforts to:

(i) comply with the provisions of paragraph (c)(1) of Rule 144 or any successor
thereto; and

(ii) file with the Commission in a timely manner all reports and other documents
required to be filed by the Company pursuant to Section 13 or 15(d) under the
Exchange Act; and, if at any time it is not required to file such reports but in
the past had been required to or did file such reports, it will, upon the
request of any Investor, make available other information as required by, and so
long as necessary to permit sales of, its Registrable Securities pursuant to
Rule 144 or any successor thereto.

Section 4.8. Common Stock Issued Upon Stock Split, etc. The provisions of this
Article 4 shall apply to any shares of Common Stock or any other securities
issued as a dividend or distribution in respect of the Shares or the Warrant
Shares.

Section 4.9. Tolling of Deadline. Notwithstanding any provision of this Article
4 or of this Agreement to the contrary, if required by Commission regulation or
rule, the Company shall have the right to delay the filing with the Commission
of an S-3 registration statement for so long as is necessary to allow the
Company to file the S-3 registration statement with the Commission at least
thirty (30) days after the filing with the Commission of its annual report on
Form 10-K for the fiscal year ended December 31, 2011, without any repercussion
or penalty.

ARTICLE 5

OTHER AGREEMENTS OF THE PARTIES

Section 5.1. Certificates; Legends.

(a) The Securities may only be transferred in compliance with state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, or
(iii) to an Affiliate of the Investor, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act or applicable state securities laws. In the event of a
private transfer of the Securities the Transferee shall be required to execute a
counterpart to this Agreement, agreeing to be bound by (and shall have the
benefits of) the terms hereof other than those set forth in Article 2 hereof,
and such Transferee shall be deemed to be an “Investor” for purposes of this
Agreement.

(b) The certificates representing the Shares and the Warrants to be delivered at
the Closing, and the certificates evidencing the Warrant Shares to be delivered
upon exercise of the Warrants, will contain appropriate legends referring to
restrictions on transfer relating to the registration requirements of the
Securities Act and applicable state securities laws.

 

26



--------------------------------------------------------------------------------

(c) In connection with any sale or disposition of the Securities by an Investor
pursuant to Rule 144 or pursuant to any other exemption under the 1933 Act such
that the purchaser acquires freely tradable shares and upon compliance by the
Investor with the requirements of this Agreement, the Company shall or, in the
case of Common Stock, shall cause the transfer agent for the Common Stock (the
“Transfer Agent”), to issue replacement certificates representing the Securities
sold or disposed of without restrictive legends. Upon the earlier of
(i) registration for resale pursuant to the Registration Rights Agreement or
(ii) the Shares becoming freely tradable without restriction pursuant to Rule
144 the Company shall (A) deliver to the Transfer Agent irrevocable instructions
that the Transfer Agent shall reissue a certificate representing shares of
Common Stock without legends upon receipt by such Transfer Agent of the legended
certificates for such shares, and, in the case of a proposed sale pursuant to
Rule 144, a customary representation by the Investor that the conditions
required to freely sell the shares of Common Stock represented thereby without
restriction pursuant to Rule 144 have been satisfied, and (B) cause its counsel
to deliver to the Transfer Agent one or more blanket opinions to the effect that
the removal of such legends in such circumstances may be effected under the 1933
Act. From and after the earlier of such dates, upon an Investor’s written
request, the Company shall promptly cause certificates evidencing the Investor’s
Securities to be replaced with certificates which do not bear such restrictive
legends, and Warrant Shares subsequently issued upon due exercise of the
Warrants shall not bear such restrictive legends provided the provisions of
either clause (i) or clause (ii) above, as applicable, are satisfied with
respect to such Warrant Shares. When the Company is required to cause an
unlegended certificate to replace a previously issued legended certificate, if:
(1) the unlegended certificate is not delivered to an Investor within three
(3) Business Days of submission by that Investor of a legended certificate and
supporting documentation to the Transfer Agent as provided above and (2) prior
to the time such unlegended certificate is received by the Investor, the
Investor, or any third party on behalf of such Investor or for the Investor’s
account, purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Investor of shares represented
by such certificate (a “Buy-In”), then the Company shall pay in cash to the
Investor (for costs incurred either directly by such Purchaser or on behalf of a
third party) the amount by which the total purchase price paid for Common Stock
as a result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Investor as a result of the sale to which such Buy-In
relates. The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In.

(d) Notwithstanding the provisions of this Section 5.1 relating to certificates,
an Investor may choose to evidence the Investor’s ownership of Shares and
Warrant Shares in book entry form on the records of the Transfer Agent or
through the Direct Registration System of The Depository Trust Company. To the
extent appropriate and feasible, the provisions of this Section 5.1 shall
continue to apply to Shares and to Warrant Shares whose ownership is evidenced
in such form.

Section 5.2. Integration. The Company has not and shall not, and shall use its
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investor, or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market in a manner that
would require stockholder approval of the sale of the securities to the
Investor.

 

27



--------------------------------------------------------------------------------

Section 5.3. Securities Laws Disclosure; Publicity. By 5:00 p.m. (New York time)
on the Closing Date, the Company shall issue a press release disclosing the
material terms of the transactions contemplated hereby and the Closing. On the
third Trading Day following the Closing Date the Company will file a Current
Report on Form 8-K disclosing the material terms of the Transaction. In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission.

Section 5.4. Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder (i) to redeem existing secured debt, (ii) for
working capital purposes, (iii) to purchase fixed assets used in the development
or production of the Company’s products, or (iv) for investment in new
technologies related to the Company’s business (including without limitation
through the acquisition of other companies).

Section 5.5. Right of First Refusal

(a) Proposed Financings. In the event that, during the period commencing on the
Closing Date and continuing to the second anniversary of the Closing Date, the
Company seeks to raise additional funds through a private placement of its
equity or equity related securities to one or more accredited investors (a
“Proposed Financing”), other than Exempt Issuances, each Investor investing a
minimum of $100,000 at the Closing (a “Qualified Investor”) shall have the right
to participate in the Proposed Financing on a pro rata basis, based on the
percentage that (a) the number of shares of Common Stock then held by such
Qualified Investor plus the number of shares of Common Stock issuable upon
conversion of the Warrants held by such Qualified Investor bears to (b) the
total number of shares of Common Stock outstanding plus the number of shares of
Common Stock issuable upon conversion of the Warrants, the Prior Warrants, the
Prior Convertible Securities and the Company Stock Options.

(b) Pre-Notice of Proposed Financings. At least five (5) Business Days prior to
the closing of any Proposed Financing, the Company shall deliver to each
Qualified Investor a written notice of its intention to effect a Proposed
Financing (“Pre-Notice”), which Pre-Notice shall ask such Investor if it wants
to review the details of such financing (such additional notice, a “Proposed
Financing Notice”). Each such Qualified Investor hereby consents to the delivery
of any such Pre-Notice by the Company. Upon the request of a Qualified Investor,
and only upon a request by such Qualified Investor, for a Proposed Financing
Notice, the Company shall promptly, but no later than one Business Day after
such request, deliver a Proposed Financing Notice to such Qualified Investor.
The Proposed Financing Notice shall describe in reasonable detail the proposed
terms of such Proposed Financing, the amount of proceeds intended to be raised
thereunder, the lead investor with whom such Proposed Financing is proposed to
be effected, and attached to which shall be a term sheet or similar document
relating thereto. Each Qualified Investor wishing to participate in the Proposed
Financing shall notify the Company in writing by 6:30 p.m. (New York City time)
on the second (2nd) Business Day after its receipt of the Proposed Financing
Notice of its willingness to participate in the Proposed Financing on the terms
described in the Proposed Financing Notice, subject to completion of mutually
acceptable documentation and diligence investigation (such Qualified

 

28



--------------------------------------------------------------------------------

Investor, a “Participating Investor”). Any Qualified Investor who fails to
provide a timely notice of its willingness to so participate shall be deemed to
have irrevocably waived its right to participate in the Proposed Financing. The
Company shall promptly provide to Participating Investors such diligence
materials as they may reasonably request, subject to execution of a
non-disclosure agreement, in customary form, mutually acceptable to the parties.

(c) Investment Terms. The terms on which a Participating Investor shall purchase
securities pursuant to the Proposed Financing shall be the same as such
securities are purchased by other investors in such Proposed Financing. In the
event that the terms of the Proposed Financing are changed in a manner which is
material to the Participating Investors, the Company shall provide the
Participating Investors with the same notice of the revised terms that are
provided to the other investors in such Proposed Financing, and, shall provide
the Participating Investors the same amount of time as is provided to the other
investors in such Proposed Financing to allow the Participating Investors to
review the revised terms of the Proposed Financing and the Company’s financial
condition and prospects in light of the changed terms. In no event shall any
change in the terms of a Proposed Financing give any Qualified Investor which is
not a Participating Investor the right to participate in such Proposed
Financing.

(d) Financings. The Company may sell any securities not purchased by the
Participating Investors in the Proposed Financing at a price and on terms which
are no more favorable to the investors in such Proposed Financing than the terms
disclosed to the Participating Investors pursuant to this Section 5.5.

Section 5.6. Equal Treatment of Investors. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Investor by the Company and negotiated separately by each Investor, and is
intended for the Company to treat the Investors as a class and shall not in any
way be construed as the Investors acting in concert or as a group with respect
to the purchase, disposition or voting of Securities or otherwise.

Section 5.7. Prospectus Delivery Requirements. Each Investor, severally and not
jointly with the other Investors, agrees that such Investor will not effect any
sale, transfer or other disposition of any Securities except pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in Section 4.1 is predicated upon the Company’s reliance
upon this understanding.

Section 5.8. Reservation of Common Stock. From and after the Closing Date, the
Company shall reserve and keep available at all times, free of preemptive
rights, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue the Warrant Shares pursuant to any exercise of the
Warrants.

 

29



--------------------------------------------------------------------------------

Section 5.9. Subsequent Equity Sales. For a period of three (3) months from the
final Closing Date in the transaction covered by this Agreement, the Company
shall not issue any shares of Common Stock or Common Stock Equivalents, other
than pursuant to an Exempt Issuance.

Section 5.10. Disclosure of Information. Except for the delivery of one or more
Pre-Notices as contemplated by Section 5.5, except upon the prior written
consent of an Investor, the Company shall not disclose any material non-public
information to such Investor or its counsel. Any such disclosure shall be made
pursuant to an in accordance with a customary non-disclosure agreement between
the Company and such Investor.

Section 5.11. Furnishing of Information. If the Common Stock is not registered
under Section 12(b) or 12(g) of the Exchange Act on the date hereof, the Company
agrees to cause the Common Stock to be registered under Section 12(g) of the
Exchange Act on or before the 60th calendar day following the date hereof. Until
the earliest of the time that (i) no Investor owns Securities or (ii) the
Warrants have expired, the Company covenants to maintain the registration of the
Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. As long as any Investor owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Investors and make publicly available in accordance
with Rule 144(c) such information as is required for the Investors to sell the
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.

ARTICLE 6

CONDITIONS PRECEDENT TO CLOSING

Section 6.1. Conditions Precedent to the Obligations of the Investor to Purchase
Securities. The obligation of the Investor to acquire Securities at any Closing
is subject to the satisfaction or waiver by the Investor, at or before the
Closing, of each of the following conditions:

(a) Representations and Warranties. The Company shall have delivered a
certificate of the Company’s Chief Executive Officer certifying that the
representations and warranties of the Company contained herein are true and
correct in all material respects as of the date when made and as of the Closing
Date as though made on and as of such Closing Date;

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

 

30



--------------------------------------------------------------------------------

(d) No Adverse Changes. Since the date of execution of this Agreement, no event
or series of events shall have occurred that reasonably could have or result in
a Material Adverse Effect;

(e) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.4.

Section 6.2. Conditions Precedent to the Obligations of the Company to Sell
Securities. The obligation of the Company to sell Securities at any Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents; and

(d) Purchase Price. Each Investor shall have paid its pro rata portion of the
Purchase Price in accordance with Section 2.2.

ARTICLE 7

MISCELLANEOUS

Section 7.1. Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Shares.

Section 7.2. Entire Agreement. The Transaction Documents, together with the
Exhibits thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents and exhibits.

 

31



--------------------------------------------------------------------------------

Section 7.3. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 6:30 p.m. on a Business Day,
(b) the next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Business Day or later than 6:30 p.m. on any
Business Day, (c) the Business Day following the date of transmission, if sent
by a nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 

If to the Company:

  

Energy Focus, Inc.

32000 Aurora Road

Solon, Ohio 44139

Telephone: (440) 715-1300

Facsimile: (440) 519-1038

Attention: Chief Financial Officer

With a copy to:

  

Cowden & Humphrey Co. LPA

4600 Euclid Avenue, Suite 400

Cleveland, Ohio 44103

Telephone: (216) 241-2880

Facsimile: (216) 241-2881

Attention: Gerald W. Cowden

or if to an Investor at such address as is listed on Exhibit A attached hereto
or such other address as may be designated by an Investor or the Company in
writing hereafter, in the same manner, by such Person.

Section 7.4. Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and the Investors acquiring at least 66 and 2/3ds of the Securities
sold at the Closing Date. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

Section 7.5. Termination. This Agreement may be terminated prior to the Closing
by written agreement of the Investors and the Company. Upon a termination in
accordance with this Section 7.5, the Company and the Investor shall have no
further obligation or liability (including as arising from such termination) to
the other, provided that any liabilities arising prior to such termination shall
not be affected by the termination.

 

32



--------------------------------------------------------------------------------

Section 7.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

Section 7.7. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
No party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other parties.

Section 7.8. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6 (with respect
to rights to indemnification and contribution).

Section 7.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and of the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the state or federal
courts sitting in, or having jurisdiction over, New Castle County in the State
of Delaware (the “Delaware Courts”). Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the Delaware Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such Delaware Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.

Section 7.10. Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Securities; provided, however, that the representations and warranties shall
expire one month after the Company files its 10-K for the period ending
December 31, 2008.

 

33



--------------------------------------------------------------------------------

Section 7.11. Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof, notwithstanding any subsequent failure or refusal of
the signatory to deliver an original executed in ink.

Section 7.12. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 7.13. Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

Section 7.14. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that, except as expressly set forth
herein with respect to liquidated damages, monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

Section 7.15. Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of

 

34



--------------------------------------------------------------------------------

such Investor in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that each of the Investors has been provided with the same
Transaction Documents for the purpose of closing a transaction with multiple
Investors and not because it was required or requested to do so by any Investor.

[Signatures are on following pages.]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

COMPANY

ENERGY FOCUS, INC.

By:

   

Name: 

   

Title:

   

[Instructions to PURCHASER:

Fill in the blank lines below, sign, and follow the below wire transfer
instructions to send your purchase price.]

PURCHASER:                                                                 

                                         (name of purchaser)

By:

   

Name:

   

Title:

   

Aggregate Purchase Price: $                                            

Number of Units Purchased:                                             

Name of Holder (if different from above):

 

Shares: Certificated              [or] Book Entry             

Tax ID No.:                                                              
                 

 

Signature Page



--------------------------------------------------------------------------------

Address for Notice:

     

Telephone No.:

   

Facsimile No.:

   

E-mail Address:

   

Attention:

   

Delivery Instructions (if different from above):

c/o

   

Street: 

   

City/State/Zip:

   

Attention:

   

Telephone No.:

   

 

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

List of Purchasers, Addresses and Number of Units Purchased

 

i



--------------------------------------------------------------------------------

EXHIBIT B

Form of Warrant

 

ii



--------------------------------------------------------------------------------

EXHIBIT C

Form of Legal Opinion

 

iii



--------------------------------------------------------------------------------

February [24], 2012

To the Investors

Listed on Exhibit A to this Letter

 

  Re: Securities Purchase Agreement dated as of February [24], 2012 among Energy
Focus, Inc. and the Investors listed on the signature pages of the Agreement

Ladies and Gentlemen:

We have acted as counsel to Energy Focus, Inc., a Delaware corporation (the
“Company”), in connection with the Securities Purchase Agreement, dated as of
February [24], 2012 among you and the Company (the “Agreement”). Our engagement
has been limited to specific matters on which we have been consulted by the
Company, and there may be matters pertaining to the Company of which we have no
knowledge.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement.

In connection with this opinion, we have examined originals or copies of the
following documents: (i) the Certificate of Incorporation of the Company,
together with all amendments thereto, as certified by the Secretary of the State
of Delaware on February [            ], 2012 (the “Charter”); (ii) the Bylaws of
the Company, as certified by the Secretary of the Company on February
[            ], 2012 (the “Bylaws”); (iii) the Certificate, dated February
[            ], 2012, of the Secretary of State of the State of Delaware
regarding the legal existence and corporate good standing of the Company;
(iv) the Agreement; and (v) the form of Warrant. We have also examined such
other records, agreements and instruments of the Company, certificates of public
officials and officers of the Company, and such other documents and records and
such matters of law as we have deemed appropriate as a basis for the opinions
hereinafter expressed. In making such examinations, we have assumed, without
independent verification, the genuineness of all signatures (other than those of
the Company), the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals and the conformity to the originals of
all documents submitted to us as copies. With respect to the legal existence and
good standing of the Company, we have relied solely on the Certificate issued by
the Secretary of State of the State of Delaware referenced above. As to various
facts material to the opinions set forth herein, we have relied without
independent verification upon factual representations made by you and the
Company in the Agreement, upon certificates of public officials and upon facts
certified to us in writing by officers of the Company.

For purposes of the opinions expressed herein, we have assumed that at all
relevant times you had all requisite power and authority and had taken all
necessary action to enter into and perform all of your obligations under the
Agreement and that the Agreement was and will continue to be your valid, binding
and enforceable obligation. You have not asked us to express, and we do not
express, any opinion concerning the application of any federal, state or local
statute, law, rule or regulation to your authority to enter into and to carry
out your obligations, or to exercise your rights, under the Agreement.

 

C-1



--------------------------------------------------------------------------------

This opinion is limited to the Delaware General Corporation Law (the DGCL”) and
the federal laws of the United States of America, and we express no opinions
with respect to the law of any other jurisdiction. We are not admitted to
practice law in the State of Delaware and we do not hold ourselves out as
experts in the laws of the State of Delaware other than the DGCL. For purposes
of this opinion, we have, with your consent, assumed that the substantive and
procedural provisions of the laws of the State of Delaware (other than the DGCL)
which govern the Transaction Documents are identical to those of the State of
Ohio.

Based upon and subject to the foregoing and subject also to the general
qualifications stated following paragraph number 8 below, we hereby advise you
that, in our opinion, as of the date hereof:

1. The Company is a corporation validly existing and in good standing under the
DGCL, and has all corporate power and authority necessary to own its properties
and to conduct its business as described in the SEC Reports.

2. The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents.

3. The execution and delivery of the Transaction Documents by the Company and
the consummation by the Company of the transactions contemplated thereby have
been duly authorized by the Company’s Board of Directors and no further consent
or authorization of the Company, its Board of Directors, or its stockholders is
required.

4. The execution, delivery and performance of, and compliance by the Company
with the terms of, the Transaction Documents, the issuance of the Shares and the
Warrants pursuant thereto, and the issuance of the Warrant Shares upon exercise
of the Warrants in accordance with their terms, do not, and will not, violate
(i) any provision of the Charter or the Bylaws or (ii) any provision of the
DGCL.

5. The Transaction Documents have been duly executed and delivered by the
Company and constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
subject to the limitation that the indemnification and contribution provisions
of Article 4 of the Agreement may be unenforceable as a matter of public policy.

6. The Warrant Shares, when issued and paid for upon exercise of the Warrants in
accordance with their terms, will be duly authorized, validly issued, fully paid
and nonassessable shares of Common Stock.

7. Based in part upon your representations and warranties made in Section 3.2 of
the Agreement, the Securities may be issued to you without registration under
the Securities Act.

 

C-2



--------------------------------------------------------------------------------

8. No consent, approval or authorization of, or designation, declaration or
filing with, any governmental entity or agency is required on the part of the
Company as a condition to the offer, sale or issuance of the Securities or the
Company’s valid execution, delivery and performance of its obligations under the
Transaction Documents.

Our opinions set forth above are subject to the following general
qualifications:

a. The validity and enforceability of any obligation and the exercise of rights
and remedies may be limited by (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting the
enforcement generally of the rights and remedies of creditors or the obligations
of debtors, and (ii) general principles of equity (regardless of whether such
enforcement is considered in a proceeding at law or in equity), including,
without limitation, the discretion of any court of competent jurisdiction in
granting specific performance or injunctive or other equitable relief.

b. The enforcement of any rights or remedies is or may be subject to an implied
duty on the part of the party seeking to enforce such rights to take action and
make determinations on a reasonable basis and in good faith.

c. The enforceability of the Transaction Documents may be limited by general
principles of contract law which include (i) the unenforceability of provisions
requiring that amendments or waivers be in writing, to the extent that an oral
agreement modifying such provisions has been entered into, and (ii) the general
rule that, when less than all of an agreement is enforceable, the balance of
such agreement is enforceable only when the unenforceable portion is not an
essential part of the bargain expressed by the agreement.

d. We express no opinion with respect to the choice of law provisions contained
in the Transaction Documents.

These opinions are limited to the matters expressly stated herein, are rendered
solely for your benefit and may not be quoted or relied upon for any other
purpose or by an other person. This opinion is given as of the date hereof and
we assume no obligation to update or supplement this opinion to reflect any
facts or circumstances which may hereafter come to our attention or any changes
in laws which may hereafter occur.

Very truly yours,

Cowden & Humphrey Co. LPA

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and

 

  •  

a combination of any such methods of sale.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

D-1



--------------------------------------------------------------------------------

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule, or in private transactions under Section 4 of the Securities Act of 1933,
provided that they meet the requirements for sales under that Section.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

D-2



--------------------------------------------------------------------------------

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold without restriction pursuant to Rule 144 of the
Securities Act.

 

D-3